Citation Nr: 9918831	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left femur fracture.

2.  Entitlement to an initial compensable rating for 
degenerative changes of the right ankle.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
October 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO, in pertinent part, determined 
that the claims for service connection for right knee pain 
and left knee pain were not well ground, and granted service 
connection for residuals of a left femur fracture with 
assignment of a 10 percent evaluation, and mild degenerative 
changes of the right ankle with assignment of a 
noncompensable evaluation.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's original service connection claims were 
received by the RO in October 1995.  In conjunction with 
these claims, the veteran underwent a VA general medical 
examination in November 1995.

At the November 1995 examination, it was noted that the 
veteran was left with decreased range of motion in the left 
hip and some soft tissue swelling just above the left knee 
with increased activity.  The veteran described another soft 
tissue swelling that he had noticed along the side of his 
left thigh.  He also reported pain in the thigh and hip, and 
that it worsened with increased activity and long periods of 
sitting.  It was further noted that the pain was worse in the 
morning.  

With respect to the right ankle, the veteran reported that he 
had a scraping sensation and some noisy movements.  He denied 
any ankle pain, any noticeable diminished range of motion, as 
well as any ankle instability.

On physical examination of the extremities, the examiner 
found that the left thigh had separation of muscle tissue 
palpable laterally as well as soft tissue swelling above the 
left knee.  Strong and equal muscle strength was noted, 
bilaterally, above and below the waist.  Ankles had normal 
appearance without laxity.  Deep tendon reflexes were zero 
bilaterally above the waist, and 2+ bilaterally below the 
waist.  The veteran had negative straight leg raising, 
bilaterally.  Additionally, the examiner noted that there 
were no diagnostic tests available for review, nor any 
medical records including the veteran's C-file.

Also on file are X-rays taken of the left femur and right 
ankle in December 1995.

X-rays of the left femur showed that a healed deformity in 
the mid femoral shaft was present with near anatomic 
alignment and associated trabecular abnormality, consistent 
with old intramedullary rod and fixation screws, since 
removed.  No acute abnormality was seen.

X-rays of the right ankle showed corticated 2 mm ossific 
density adjacent to the medial malleolus and a corticated 6 
mm density adjacent to the lateral malleolus.  

It was opined that these findings could be the result of old 
trauma or represent accessory ossicles.  A small osteophyte 
in the anterior tibiotalar joint was also present.  Overall 
impressions were mild degenerative change of the tibiotalar 
joint, and no evidence of acute fracture or deformity.

In a January 1996 rating decision, the RO granted service 
connection for residuals of a left femur fracture and 
degenerative changes of the right ankle. A 10 percent 
disability rating was assigned for the left femur, while a 
noncompensable (zero percent) rating was assigned for the 
right ankle.  Both of these ratings were effective October 
12, 1995.  The veteran appealed this decision to the Board.

In his March 1996 Substantive Appeal, the veteran contended 
that the degenerative changes of his right ankle caused 
frequent pain and swelling, and that he was unable to walk or 
stand for any length of time without incurring these 
symptoms.  He also stated that when he went to the VA 
examination, he had been sitting all day with no use of his 
ankle.  Further, he stated that his ankle would ache and 
swell for the first two hours after he awoke each morning, 
which caused him to limp.  

The evidence on file shows that the veteran failed to appear 
for subsequent VA examinations scheduled in August 1996 and 
August 1998.

38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

In a June 1999 statement, the veteran's representative 
contended that the RO failed to inform the veteran of his 
obligation to report for the scheduled examination and the 
consequences of his failure to report pursuant to 38 C.F.R. 
§ 3.655.  Therefore, the representative requested that the 
case be remanded for a new examination with the instructions 
that the RO inform the veteran of the consequences of his 
failure to report for the examination.  The representative 
also asserted that the veteran had several different 
addresses during the pendency of this appeal, which may have 
resulted in the examination notice being delivered to the 
wrong address.

Although the RO did not expressly cite to 38 C.F.R. § 3.655, 
the record shows that the veteran was informed of the 
consequences of his failure to report for scheduled VA 
examinations by an April 1998 Supplemental Statement of the 
Case.  However, the Board notes that the actual notification 
for the August 1996 and August 1998 VA examinations are not 
on file.  Consequently, there is nothing by which the Board 
can ascertain whether notice was actually sent to the 
veteran's correct address of record; the Board cannot 
determine whether the veteran received adequate notice of 
these scheduled examinations.  Therefore, the Board concludes 
that it has no choice but to remand the case to provide the 
veteran with one more opportunity to report for a VA 
examination. 

Moreover, the Board notes that the Court has held that a 
claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the left femur and right ankle disabilities, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  Since the veteran's claims for increased evaluations 
are from an initial rating award, the concept of "staged 
ratings," applies in the instant case.

As an additional matter, the Board notes that the January 
1996 rating decision also denied the veteran's claims of 
entitlement to service connection for right knee pain, left 
knee pain, and bilateral hearing loss.  

The veteran's February 1996 Notice of Disagreement only 
addressed his left femur fracture and right ankle.  
Accordingly, these were the only issues addressed by the RO 
in the March 1996 Statement of the Case.  

However, in his March 1996 Substantive Appeal, the veteran 
contended that his left knee pain was due to his left femur 
fracture, and that the medical evidence supported the 
conclusion that such a relationship existed.  Further, in a 
May 1996 statement, the veteran's representative contended 
that both of the veteran's knees were injured at the same 
time as the left femur fracture and the right ankle injury.  
The representative also asserted that the denial of these 
claims was incorrect.

The governing regulations provide that, an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  In order to 
perfect an appeal, the appellant must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of its determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(1998).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

The Board finds that the veteran's March 1996 Substantive 
Appeal constitutes a Notice of Disagreement with respect to 
his left knee claim.  Even if it did not, the May 1996 
statement from the veteran's representative would qualify as 
a Notice of Disagreement for both the right and left knee 
claims.  Both of these documents were received well within 
the period prescribed by law.  See 38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  


Consequently, the RO was required by law to furnish the 
veteran a Statement of the Case.  38 U.S.C.A. § 7105(d); 38 
C.F.R. §§ 19.26, 19.29, 19.30.  A review of the evidence on 
file shows that no Statement of the Case has ever been issued 
to the veteran regarding his right and left knee claims.  

Therefore, these issues must be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.26, 19.29, and 19.30.  

Once the RO issues a Statement of the Case regarding these 
claims, the veteran will be able to obtain appellate review 
by filing a VA Form 9 (substantive appeal) or its equivalent 
with the RO, if it is his desire to do so.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated the veteran for his 
residuals of a left femur fracture and 
degenerative changes of the right ankle.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.   Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his residuals of a 
left femur fracture, and the degenerative 
changes of his right ankle.  

The claims file and a separate coy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be undertaken.

The examiner must address the functional 
impairment in relation to pain, weakness, 
fatigability, and/or incoordination on 
use or during flare-ups.

The examiner must clearly state whether 
or not any of these factors are present, 
and if so, the examiner should report the 
additional range of motion lost as a 
result of these factors.  Any opinions 
expressed as to the severity of the 
claimant's left knee disability must be 
accompanied by a complete rationale.

3.  The RO should contact the veteran, 
and afford him the opportunity to present 
any additional evidence he believes is 
pertinent to his claims of service 
connection for the right and left knee.  
A reasonable period for a response should 
be provided to the veteran.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA medical report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board wishes to emphasize that the 
Court, in Stegall v. West, 11 Vet. App. 
268 (1998), held that when the directives 
of a remand are not fully complied with, 
the Board has no choice but to remand the 
case again for compliance with the 
directives.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues in light 
of any additional evidence added to the 
record.  The RO's adjudication of the 
claims for increased evaluation should 
reflect consideration of the concept of 
"staged ratings," pursuant to 
Fenderson, supra.

6.  If the denial status of the veterans 
claims of service connection for the 
right and left knee is continued, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case which includes a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations affected 
the claims of service connection for the 
right and left knee.  The veteran should 
also be informed that he has sixty (60) 
days from the date the Statement of the 
Case is issued in which to perfect his 
appeal by the filing of a VA Form 9 or 
its equivalent if he wishes appellate 
review.

If the veteran's claims for increased evaluations for his 
residuals of a left femur fracture and degenerative changes 
of the right ankle are not granted to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of 
the Case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



